DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the claimed invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 1 include empty rectangles that lack suitable descriptive legends, which are necessary for understanding of the drawings. (See MPEP 608.02, Par. 6.23.01(V)(o)). For example, in Figure 1, elements 7 through 15 are described in the specification on page 17, as an “automatic motion recognition”, “automatic structure recognition”, “temporal noise suppression”, “spatial noise suppression”, “temporal adaptation noise reduction”, “spatial adaptation noise reduction”, “first image processing”, “signal amplification” and “signal conditioning”, respectively and should be labelled as such. 




35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an processing unit” for “generating a video image stream consisting of a sequence of frames by processing the signal” in claim 17, “a controller” that is configured to “determine at least one of a temporal, a spatial, or a temporal and spatial variability between successive image pixels of a plurality of the frames, or a spatial variability between adjacent image pixels within a respective one of the frames”, and configured to “set at least one parameter of an automated noise suppression that enables image noise in the video image stream to be suppressed” in claim 17, “a motion detector” for “recognizing a motion of at least one object within the video image stream” in claim 18, “an image structure recognition module” for “determining a local spatial variability on the basis of image structures of the frames” in claim 18, “the image processing unit” is configured to “detect intensity differences between image pixels within sub-domains of the respective frames of the video image stream and to compare said intensity differences with a threshold value” and to “adapt a low-pass filtering of the respective sub-domain” in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14 and 17-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Mercuriev (U.S. Patent Application Publication No. US 2013/0089247 A1) (hereafter referred to as “Mercuriev”).  
The examiner would like to point out that the various “units” identified in section 8 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the medical image recording system. The above-mentioned configuration of the medical image recording system the form of a video endoscopy system is a functional configuration achieved by cooperation of the hardware configuration depicted in FIG. 1 and a program. The medical image recording system in the form of a video endoscopy system includes an image sensor, a monitor and an image processing unit (controller) having a CPU, a memory, a storage, and an input/output which are connected to each other by a bus as a hardware configuration. The CPU (Central Processing Unit) in the image processing unit controls another configuration in accordance with a program stored in the memory, performs data processing in accordance with the program, and stores the processing result in the memory. The CPU can be a microprocessor. The memory stores a program executed by the CPU and data. The memory can be a ROM (Read Only Memory).   
With regard to claim 1, Mercuriev describes using an automated noise suppression to reduce image noise in the frames and thus in the video image stream overall (see Figure 1 and refer for example to paragraphs [0048] through [0050]), and continuously determining a variability between individual image pixels from among the image pixels and setting at least one parameter of the noise suppression depending on the variability that is determined (refer for example to paragraphs [0068] through [0070] and paragraphs [0073] through [0075]).
As to claim 2, Mercuriev describes further comprising determining the variability by comparing at least one of temporally or spatially successive image pixels with one another (refer for example to paragraphs [0078] through [0091]).
In regard to claim 3, Mercuriev describes wherein the noise suppression is a temporal noise suppression (refer for example to paragraphs [0078] through [0091]).
With regard to claim 4, Mercuriev describes wherein the variability is at least one of a global or local temporal variability, and for detecting the temporal variability, the method further comprises comparing at least one of spatially or temporally corresponding image pixels of different frames from among the frames with one another (refer to paragraphs [0068] through [0070] and paragraphs [0073] through [0075]).
As to claim 5, Mercuriev describes further comprising for detecting the temporal variability a motion of at least one object within a temporal sequence of a plurality of the frames is detected using an automatic motion recognition (refer for example to paragraphs [0072] through [0077], the object is a thin vessel as per paragraph [0068]).
In regard to claim 6, Mercuriev describes wherein the at least one parameter is a recursivity of a temporal filter, and with increasing temporal variability, the recursivity is reduced such that a number of frames to which the temporal noise suppression is applied is reduced (refer for example to paragraphs [0071] and [0078]).
With regard to claim 7, Mercuriev describes wherein the noise suppression is a spatial noise suppression (refer for example to paragraphs [0072] and [0105]).
As to claim 8, Mercuriev describes wherein the variability is a spatial variability, and for detecting the spatial variability the method further comprises comparing spatially closely adjacent image pixels of one of the frames with one another using an automatic structure recognition, which determines the spatial variability based on image structures (refer for example to paragraphs [0072] through [0077], and to paragraph [0052] which discusses anatomical structures, and paragraph [0068] which discusses thin vessels).
In regard to claim 9, Mercuriev describes wherein a maximum difference between intensity values of the closely adjacent image pixels within a respective sub- domain is determined as a measure of the spatial variability (refer for example to paragraphs [0073] through [0075]).
With regard to claim 10, Mercuriev describes wherein the difference is compared with a preset or adaptable threshold value and, in the event of the threshold value being exceeded, the spatial noise suppression for the affected sub-domain is reduced or deactivated (refer for example to paragraphs [0057] through [0058], [0068], [0073] through [0075], [0090] and [0101]).
As to claim 14, Mercuriev describes further comprising applying a temporal noise suppression and a spatial noise suppression to respective ones of the frames from among the frames at least one of in parallel or simultaneously, such that a corrected image video stream with an improved signal-to-noise ratio is outputable, and with low or decreasing temporal variability in the frames, a degree of activation of the temporal noise suppression is increased (refer for example to paragraphs [0057] through [0058], [0068], [0071], [0073] through [0075], [0078], [0090] and [0101]).
As to claim 17, Mercuriev describes an image sensor for providing a signal and an image processing unit for generating a video image stream consisting of a sequence of frames by processing the signal (see Figure 1 and refer for example to paragraphs [0048] through [0050]), the image processing unit includes a controller that is configured to determine at least one of a temporal, a spatial, or a temporal and spatial variability between successive image pixels of a plurality of the frames, or a spatial variability between adjacent image pixels within a respective one of the frames, and, depending on the respective variability determined, is configured to set at least one parameter of an automated noise suppression that enables image noise in the video image stream to be suppressed (refer to paragraphs [0068] through [0070], and [0073] through [0075]).
In regard to claim 18 Mercuriev describes wherein the image processing unit comprises at least one of a motion detector for recognizing a motion of at least one object within the video image stream or an image structure recognition module for determining a local spatial variability on the basis of image structures of the frames (refer for example to paragraphs [0072] through [0077], the object is a thin vessel as pointed out in paragraph [0068]).
With regard to claim 19, Mercuriev describes wherein the image processing unit is configured to detect intensity differences between image pixels within sub-domains of the respective frames of the video image stream and to compare said intensity differences with a threshold value, and depending on a result of this comparison, to adapt a low-pass filtering of the respective sub-domain (refer for example to paragraphs [0063] through [0068], [0083] and [0096] through [0101]).
As to claim 20, Mercuriev describes a non-transitory computer readable medium, having stored thereon, instructions that when executed by a controller of a medical image recording system (refer for example to paragraph [0039]), cause the medical image recording system to perform operations for suppressing image noise in a video image stream which includes a sequence of frames and is generated by an image processing unit by processing a signal of an image sensor of the medical image recording system, wherein each of the frames consists of a number of image pixels and the operations comprise using an automated noise suppression to reduce image noise in the frames and thus in the video image stream overall (see Figure 1 and refer for example to paragraphs [0048] through [0050]); continuously determining a variability between individual image pixels from among the image pixels and setting at least one parameter of the noise suppression depending on the variability that is determined; and determining the variability by comparing at least one of temporally or spatially successive image pixels with one another (refer for example to paragraphs [0068] through [0070] and paragraphs [0073] through [0075]).

Allowable Subject Matter
Claims 11-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yatsenko, Mitchell, Xu, Nanbu, Omi, Pescatore, Mistretta, Gindele, Zur, Keijzers, Hatbauer and Kostrzewa all disclose systems similar to applicant’s claimed invention.  













Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 4:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 20, 2021